Citation Nr: 0533049	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
residuals of a gunshot wound to the right flank and back, to 
include a scar and with damage to Muscle Group XX and sensory 
nerve injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty with from July 1948 to May 
1952.  

This appeal arises from a rating decision of February 2003, 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Detroit, Michigan.  The RO denied entitlement 
to an evaluation in excess of 40 percent for the residuals of 
a gunshot wound to the right flank and back; the veteran 
appealed that decision to the Board of Veterans' Appeals 
(Board).

In September 2004, a Deputy Vice Chairman of the Board 
granted the accredited representative's motion to advance the 
appeal on the Board's docket on the basis of the veteran's 
age.  See 38 U.S.C.A. § 710 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).  Also in September 2004, the claim was 
remanded for the purpose of obtaining additional medical 
evidence including having the veteran undergo additional 
medical testing and observation.  That information has been 
obtained and included in the claims folder, and the appeal 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim have been obtained and included in the claims 
folder for review.  

2.  The service-connected residuals of a through and through 
missile wound to the right flank involving Muscle Group XX 
are manifested by objective findings showing entrance scars 
indicating track of missile through a muscle group, with 
well-healed, non-tender, and non-limiting scars with some 
nerve involvement on the right.  




CONCLUSION OF LAW

The rating criteria for an evaluation in excess of 40 percent 
for a through and through missile wound to Muscle Group XX 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5320 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  The veteran was also asked, 
essentially, that he submit evidence and/or information in 
his possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving 
increased evaluations by means of the discussions in the 
original rating decision and the SOC, the supplemental 
statements of the case (SSOCs), and the Board's Remand of 
September 2004.  Specifically, in those documents, the 
veteran has been told that he needed to submit evidence 
supporting his assertions that his gunshot residuals were 
underrated.  He was told that he needed to provide supporting 
documentation that the residuals should be rated at a higher 
rate pursuant to the respective diagnosis criteria.  
Specifically, he was informed that he had to show that the 
symptoms and manifestations produced by the residuals 
qualified the veteran for an evaluation in excess of 40 
percent.  

With respect to the duty to assist, it is noted that the 
veteran underwent VA medical examinations in December 2002, 
January 2005, and May 2005.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure examination of the veteran and the Board's 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Also, the VA obtained the veteran's available medical 
treatment records.  The VA has obtained all known evidence, 
including his most recent treatment records from the Saginaw 
VA Medical Center.  The VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the veteran's various disabilities.  

In sum, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Turning to the evidence of record, it is noted that the 
veteran suffered a missile wound to the back in September 
1950.  The wound was received in combat with enemy 
combatants.  The veteran received immediate treatment where 
it was discovered that the wound had not severed or nicked a 
nerve or artery.  Due to the nature of the wound and the 
rehabilitation involved, after receiving immediate treatment, 
the veteran was returned to the United States.  After 
undergoing repeated treatment for the wound area, it was 
determined that the veteran should stand for a Physical 
Evaluation Board (PEB).  The PEB subsequently determined that 
the veteran was no longer fit for duty and recommended that 
he be discharged from service.  

Following his discharge, the veteran applied for VA 
compensation benefits.  The veteran underwent a VA medical 
examination in April 1954.  The results were forwarded to the 
RO which, in turn, determined that VA benefits should be 
awarded.  In a rating action, dated April 1954, the RO 
awarded service connection for a wound, moderately severe, to 
Muscle Group XX, of the lumbar region including sensory nerve 
injury, and for the residuals of a tear of the kidney.  A 
noncompensable evaluation was assigned for the kidney tear 
and a 40 percent rating was assigned for the muscle injury.  
The RO noted in its rating action the following:

	. . . Sensory disturbance of various 
nerves shown.  Currently the residual 
scar is tender.  Veteran complains of 
backache and sideache.  Hyperesthesia 
demonstrated in the wound area - 
diagnosed as neuroma of causalgia T12 
dorsal root.  Kidneys normal.

No separate evaluation of the nerve 
involvement but muscle group rating is 
elevated.

In August 2002, the veteran submitted a claim for benefits.  
He merely stated that his "back" had gotten worse and he 
desired a rating in excess of 40 percent.  Thereafter, he 
underwent a VA medical examination in December 2002.  
Unfortunately prior to and during the exam, the examiner did 
not have the benefit of being able to review the veteran's 
claims folder.  Before the examination was accomplished, the 
veteran told the examiner that he had pain in his back and 
shoulders.  He did not, at first, mention pain in the actual 
area of impact of the missile although later in the exam he 
did state that he had pain in the right thigh.  Upon 
examination, the examiner found that there was a 2.5 
centimeter scar on the right flank.  There was a 2 centimeter 
by 2 centimeter scar just left of the spine at the L2 level.  
The exit scar was located below the last rib with a small 
amount of tissue loss at the site.  The scars were not tender 
to the touch although there was an indentation over the exit 
scar.  Adhesions were present of the scar in the lumbosacral 
spine and the distal end of the right flank.  Nevertheless, 
nerve and tendon damage were not reported although the 
examiner did note that there was an area that was nonsensate 
to touch on the anterior proximal thigh.  Muscle herniation, 
loss of muscle function, and joint involvement were not found 
nor diagnosed.  X-ray films of the back showed degenerative 
changes.  The examiner concluded the examination report by 
noting that the veteran continued to suffer from the 
residuals of a missile wound and that he also suffered from 
degenerative arthritis of the lumbar segment of the spine 
(which was not related to the service-connected disability).  

In conjunction with the veteran's claim, his VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records stem from treatment 
received in 2003 and 2004.  These records show complaints 
involving back pain.  However, they do not show treatment for 
any other residual or manifestation resulting from the 
service-connected muscle group injury.  Moreover, those same 
records insinuate that, in part, the veteran's complaints of 
back pain were related to other nonservice-connected 
disabilities.  Also, those same records do not suggest that 
the pain was long-standing or that it prevented the veteran 
from accomplishing his daily chores and tasks.  

Another VA medical examination was performed in February 2005 
followed by a second examination in May 2005.  Unlike 
previously, the examiners had the benefit of being able to 
review the veteran's entire claims folder prior to the 
examinations.  In the first exam, the doctor concluded that 
the veteran's wound to the right flank had not damaged any 
bones of the spine.  While two separate muscle groups were 
penetrated by the missile, the examiner concluded that the 
range of motion of the lumbar segment of the spine was not 
affected.  The examiner also found that the residuals did not 
have an on the veteran's ability to function or to be 
gainfully employed.  

The second examination reported that the veteran was 
experiencing pain and a loss of sensation below the wound 
area in the right hip area.  Nevertheless, the doctor 
specifically stated that the complaints made about the hip 
were not related to the veteran's service-connected disorder.  
Although the doctor found that the veteran had loss sensation 
in the skin due around the actual wound sight, the doctor did 
not find that the veteran's functioning ability was limited 
by the wound residuals.  The examiner did not find that there 
was nerve paralysis although there was some nerve 
dysfunction.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2005).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2005).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2005).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2005).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2005).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2005).

Under 38 C.F.R. § 4.56(d)(4) (2005), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2005):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The veteran has been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5320 (2005), which provides that Muscle Group 
XX includes those muscles responsible for postural support of 
the body and extension of lateral movements of the spine.  
Muscles listed as part of this group include the spinal 
muscles, including sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2005).  Pursuant to this rating 
criteria, a 20 percent rating is warranted if impairment of 
this muscle group is moderate.  If it is moderately severe, a 
40 percent rating is warranted.  Finally, if the impairment 
is severe, a 60 percent rating is warranted.

The medical evidence does not show recurrent pain in the 
wound area or even fatigability, a depressed scar, tenderness 
on pressure, atrophy, weakness, or more than a very slight 
decrease in muscle strength.  When examined, the entry wound 
showed no evidence of muscle loss and only small muscle and 
tissue loss at the exit wound.  There has been indication 
that there is muscle adhesion but the range of motion of the 
back has been found to be within normal limits.  
Additionally, the muscles of the area have not been found to 
swell or harden abnormally more has severe impairment of 
function been reported.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation than the currently assigned 40 
percent for the service-connected missile wound disability as 
the evidence shows only a moderately severe disability.

Additionally, although the veteran has not specifically 
complained about the entry and exit wound scars, the Board 
must consider whether the impairment manifested by the scar 
may be afforded additional, compensable evaluations under the 
appropriate diagnostic code.  All impairment arising from a 
single disability may be awarded separate, compensable 
evaluations, where that impairment is not already 
contemplated by the assigned diagnostic code, and except as 
otherwise directed in the rating schedule.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2003) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The veteran submitted his claim on 
August 13, 2002.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2005).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2005).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the veteran has 2.5 centimeter scar and 
an 2 x 2 centimeter scar.  The various VA examination reports 
along with the medical treatment records are negative for 
subjective complaints for the entry and exit scars.  They 
have been repeatedly shown to be well-healed, nonpainful, not 
subject to ulcerations, and they did not limit the function 
of the body part affected.

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scars.  They are not 
hypersensitive, or particular tender to the touch.  Moreover, 
the scars appear to be superficial, not deep, and they are 
not associated with underlying soft tissue damage.  
Similarly, although they have been shown to be adherent, the 
veteran has been rated for that manifestation/symptom under 
38 C.F.R. Part 4, Diagnostic Code 5320 (2005).  More 
importantly, there is no sign of anything more than slight 
underlying tissue loss.  Also, neither scar approaches the 
area size needed for a compensable and separate evaluation.  
Hence, for the above reasons, the Board finds that the 
criteria for a compensable, and separate, evaluation for 
scars have not been met.

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2005) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for muscle injury to the 
right flank, to include the lumbar segment of the back, and 
there is no indication that it causes a marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
residuals of a gunshot wound to the right flank and back, to 
include a scar and with damage to Muscle Group XX and sensory 
nerve injury, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


